DISMISS and Opinion Filed February 21, 2020




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-20-00136-CR
                                      No. 05-20-00137-CR
                                      No. 05-20-00138-CR
                                      No. 05-20-00139-CR
                                      No. 05-20-00140-CR
                                      No. 05-20-00141-CR
                     KRISTOPHER DAVID CORNELLIER, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee
                    On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
      Trial Court Cause Nos. F07-34644-L, F07-34645-L, F07-34646-L, F07-346447L,
                              F07-34648-L & F07-34649-L

                             MEMORANDUM OPINION
                      Before Justices Partida-Kipness, Nowell, and Evans
                                   Opinion by Justice Evans
       On November 7, 2019, Kristopher David Cornellier filed his pro se notice of appeal in

these cases. The February 3, 2020 clerk’s records show that in each case, appellant entered into a

plea bargain agreement with the State. Under the terms of the plea bargains, he pleaded guilty to

each offense and waived his right to appeal in exchange for the State’s recommendation of a forty-

year sentence. In each case, the trial court followed the plea bargain agreement, found appellant

guilty, assessed punishment at forty years in prison, and certified that appellant had waived his

right to appeal. The judgments were signed July 3, 2008.
       A timely filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice of

appeal, we have no option other than to dismiss the appeal. Id. A defendant perfects an appeal by

filing with the trial court clerk, within thirty days after the date sentence was imposed, or within

ninety days after sentencing if the defendant timely filed a motion for new trial, a written notice of

appeal showing his desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a).

       The trial court entered the judgments on July 3, 2008; absent timely filed motions for new

trial, any notice of appeal was due on August 4, 2008. See TEX. R. APP. P. 4.1, 26.2(a). Because

appellant’s pro se notice of appeal was untimely filed on November 7, 2019, we lack jurisdiction

over these appeals.

       We further note that the clerk’s records show appellant entered into plea bargains with the

State in which he agreed to waive his right to appeal. The trial court’s certifications of appellant’s

right to appeal state these are plea bargain cases and appellant waived his right to appeal. When

an appellant waives his right to appeal as part of his plea bargain agreement with the State, a

subsequent notice of appeal filed by him fails to “initiate the appellate process,” thereby depriving

this Court of jurisdiction over the appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim.

App. 2014).

       We dismiss these appeals for want of jurisdiction.




                                                    /David Evans/
                                                    DAVID EVANS
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47.2(b)
200136F.U05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KRISTOPHER DAVID CORNELLIER,                      On Appeal from the Criminal District Court
 Appellant                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F07-34644-L.
 No. 05-20-00136-CR         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 21, 2020




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KRISTOPHER DAVID CORNELLIER,                      On Appeal from the Criminal District Court
 Appellant                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F07-34645-L.
 No. 05-20-00137-CR         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 21, 2020




                                             –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KRISTOPHER DAVID CORNELLIER,                      On Appeal from the Criminal District Court
 Appellant                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F07-34646-L.
 No. 05-20-00138-CR         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 21, 2020.




                                             –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KRISTOPHER DAVID CORNELLIER,                      On Appeal from the Criminal District Court
 Appellant                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F07-34647-L.
 No. 05-20-00139-CR         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 21, 2020




                                             –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KRISTOPHER DAVID CORNELLIER,                      On Appeal from the Criminal District Court
 Appellant                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F07-34648-L.
 No. 05-20-00140-CR         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 21, 2020




                                             –7–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KRISTOPHER DAVID CORNELLIER,                      On Appeal from the Criminal District Court
 Appellant                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. F07-34649-L.
 No. 05-20-00141-CR         V.                     Opinion delivered by Justice Evans,
                                                   Justices Partida-Kipness and Nowell
 THE STATE OF TEXAS, Appellee                      participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered February 21, 2020




                                             –8–